DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/08/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-36, 38-40, 42, 44-45, 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keating et al. (US 2013/0295338).
Regarding claim 29, 48, Keating teaches an additive manufacturing process for the manufacture of a body from composite materials, comprising the steps of: 
providing a support structure against which the composite material is to be formed (A grid of rebar 1101 is held in position by ties (e.g., 1103, 1105) that are partially embedded in a horizontal part 1107 of a mold wall [0078])
installing a reinforcing material adjacent the support structure (The walls of the object comprise foam. Fiber glass (or carbon fiber) and resin have been applied to the exterior surface of the object [0030]); 
progressively applying a matrix material to the support structure to cover the reinforcing material, the matrix material being applied from a nozzle movable relative to the support structure (a nozzle 1151 on a robotic arm 1153 is used to spray the foam [0078], which is sprayed layer by layer to 3D print (i) a mold for casting or (ii) an internal form [0033]), wherein the matrix material includes polyethylene or polyurethane (a prototype of this invention uses a polyurethane form [0039]).
Regarding claim 30, Keating teaches the support structure is inclined (fig. 16)and a closing member is provided, the support structure and the closing member cooperating to form a mold cavity in which the composite material is formed (an article of manufacture comprising a doubly curved foam object with a closed void
Regarding claim 31, Keating teaches the closing member is applied progressively as the matrix material is applied (to create closed voids or interior features in either the foam mold or the cast structural material. For example, in order to create a closed Void or interior feature in the foam mold, multi-angular deposition can be used to create overhang structures for the “roof of the void or interior feature, layer by layer [0064]).
Regarding claim 32, Keating teaches wherein the nozzle 1151 is part of a movable printing head 1153 (fig. 11).
Regarding claim 33, Keating teaches the step of bringing a shaping member into contact with the matrix material to obtain a desired surface contour (the surface of the foam layers can be milled. The milling smooths the sur face of the foam layers, thereby achieving a much higher resolution [0041]).
Regarding claim 34, Keating teaches providing a support structure includes arranging a fabric material adjacent a support structure and applying a hardening agent to the fabric (to casting concrete or plastic in the foam mold. Any type of castable structural material may be cast in the mold. For example, the castable material may comprise concrete, cement, plastic, plastic wood composites, structural foams, or metal [0079]).
Regarding claim 35-36, Keating teaches the matrix material is heated during application, wherein the support structure is heated to heat the matrix material (a high temperature foam or coat the foam with a high temperature material [0079]).
Regarding claim 38, Keating teaches rotating the support structure to form three dimensional objects (Through different nozzles (interchangeable, disposable nozzles), different spray patterns can be achieved. For spray patterns with a changing profile over height, like a fan-shape spray pattern, the height of the nozzle from the target surface controls the width and thickness of the printed layer. By rotating the nozzle (assuming a flat fan pattern spray), the profile width and thickness can also be varied. Changing the nozzle translation speed (robotic arm speed) allows for thicker layers to be printed [0063]).
Regarding claim 39, Keating teaches the support structure has a three-dimensional form (fig. 11).
Regarding claim 40, Keating teaches support structure includes recesses in which the reinforcing material can be received [0070-0075].
Regarding claim 42, Keating teaches support structure is formed from a mouldable moldable composite material (foam mold with curved walls, embedded ties and rebar [0020]).
Regarding claim 44, Keating teaches the composite material is in the form of a panel or truss, the panel being provided with coupling means for coupling a plurality of like panels together (The fabricated object that is produced by spraying or wrapping fiber onto the internal form may have one or more of the following features: doubly curved surfaces, or internal features (e.g., voids and internal components, both embedded and loose). The object can be fabricated on site. In some cases, the internal form can remain inside the fiber-reinforced skin, creating a composite structure (e.g., a sandwich panel) [0086]).
Regarding claim 45, Keating teaches a reinforcement material is selected from a group including steel, graphene, carbon fibre fiber or glass fibrefiber (The walls of the object comprise foam. Fiber glass (or carbon fiber) and resin have been applied to the exterior surface of the object [0030]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. (US 2013/0295338) 
Regarding claim 49, Keating does not explicitly teach wherein the step of installing the reinforcing material adjacent the support structure is performed before the step of applying the matrix material to the support structure. However it has been held that in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of Keating to correspond with that of the claimed invention. 
Claim 37 are rejected under 35 U.S.C. 103 as being unpatentable over Keating et al. (US 2013/0295338) as applied to claim 35 above, and further in view of Dyer (US 4899031).
Regarding claim 37, Keating does not explicitly disclose the reinforcing material conducts electricity and the matrix material is heated by applying an electrical current to the reinforcing material. However Dyer (also directed to electrical heating in construction) discloses a method of curing green concrete using electric heating elements (abstract) wherein steel reinforcing wire 6 used as a medium for conducting the electric current through the concrete 10 (col. 1 lines 55-60).  Therefore it would have been obvious to one of ordinary skill of the art 
Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable Keating et al. (US 2013/0295338) as applied to claim 29 above, and further in view of Fullerton (US20090250575).
Regarding claim 43, Keating does not explicitly discloses the support structure is in the form of magnetic paneling. However Fullerton discloses a panel for use in weather panels, construction barriers etc. having a magnetic mounting that utilizes a plurality of magnets in a magnet structure that allows high magnetic force when the panel is installed and the magnet structure is aligned while permitting removal using relatively light force (abstract).  Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Khoshnevis to include the magnetic paneling as a support structure to allow stable installation of the panel when in use but relatively easy removal when they are not in use. 
Claim 41 and 46-47 is rejected under 35 U.S.C. 103 as being unpatentable Keating et al. (US 2013/0295338) as applied to claim 29 above, and further in view of Khoshnevis (WO 2005/070657).
Regarding claim 41, Keating does not explicitly teach the support structure is in the form of a corrugated sheet having valleys in which the reinforcing material can be received. However Khoshnevis also directed to an additive manufacturing process for the manufacture of 
Regarding claim 46-47, Keating does not explicitly teach the reinforcement material is a mesh or honeycomb material and is applied in layers. However Khoshnevis disclose stronger steel reinforcement may be built by creating two or three dimensional steel mesh within walls and columns using a progressive and layer wise approach [0151]). Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the process of Keating to correspond with that of the claimed invention because it has been held that combining prior art elements according to known methods to yield predictable results is prima facie case of obvious (See MPEP § 2143I (A)).  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/
Examiner, Art Unit 1747             
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748